Citation Nr: 1611825	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia prior to January 6, 2009.

2.  Entitlement to a disability rating in excess of 70 percent for schizophrenia from January 6, 2009, to December 29, 2011.

3.  Entitlement to a disability rating in excess of 100 percent for schizophrenia from December 30, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to a separate evaluation for service connection for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1967 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2009 the Veteran testified before the undersigned Veterans Law Judge at the RO in Waco.  A transcript of the hearing was prepared and added to the record.  This case was previously remanded by the Board in December 2011 after a Joint Motion for Remand by the Court of Appeals for Veterans Claims, and then the Board remanded the case again in March 2013 and August 2013.  

The Veteran was assigned a 50 percent disability rating for schizophrenia from October 1, 2007, to January 5, 2009.  In June 2010 this disability rating was increased to 70 percent from January 6, 2009, to December 29, 2011.  In July 2012, the Veteran's disability rating for schizophrenia was raised to 100 percent from December 30, 2011.  However, because the disability ratings are not the maximum ratings throughout the duration of the appeal, the claim remains in appellate status and the issues have been recharacterized as stated above.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Prior to January 6, 2009, the Veteran's schizophrenia resulted in occupational and social impairment with reduced reliability and productivity.  

2.  From January 6, 2009, to December 29, 2011, the Veteran's schizophrenia resulted in occupational and social impairment with deficiencies in most areas.

3.  From December 30, 2011, to present, the Veteran's schizophrenia has already been assigned the maximum available disability rating.

4.  Throughout the period on appeal, the evidence of record reflects the Veteran's schizophrenia did not preclude him from securing and maintaining gainful employment.

5.  In January 2014, the Veteran stated that he wished to withdraw the issue of entitlement to a separate evaluation for service connection for PTSD.  



CONCLUSIONS OF LAW

1.  Prior to January 6, 2009, the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2015).  

2. From January 6, 2009, to December 29, 2011, the criteria for a disability rating in excess of 70 percent have not been met.    38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203.  

3.  From December 30, 2011, to the present, the criteria for a maximum disability rating of 100 percent for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203.  

4.  Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2015).

5.  The appeal as to entitlement to a separate evaluation for service connection for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it pertains to the issue of entitlement to a separate evaluation for service connection for PTSD, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the October 2013 Board Remand Order contained the issue of entitlement to a separate evaluation for service connection for PTSD.  However, in a January 2014 statement the Veteran expressed a desire to withdraw this issue on appeal.  Therefore, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  

As it pertains to the remaining issues, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a December 2005 Statement of the Case.  Therefore, no further notice as to these claims is needed.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, Social Security Administration records, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his schizophrenia claim in April 1998, November 2002, August 2005, January 2008, December 2011, and May 2013, with an additional opinion provided in October 2013 pursuant to the August 2013 Remand order.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds that the Appeals Management Center substantially complied with the August 2013 remand directives with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).    

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in January 2009, the undersigned VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his schizophrenia.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearings by an accredited representative from Vietnam Veterans of America (the Veteran subsequently changed representation to Disabled American Veterans).  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating     

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected schizophrenia has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9203, which provides:

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

a. Prior to January 6, 2009

The Veteran's service-connected schizophrenia is rated at 50 percent disabling prior to January 6, 2009.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.

The Veteran has a history of substance abuse, and he sought rehabilitation treatment for several months beginning in February 1998.  During his VA examination in April 1998 the Veteran related that he was diagnosed with schizophrenia during active duty service and that he had been medically discharged due to his symptoms.  In his mental status examination the Veteran exhibited no psychotic manifestations or paranoid convictions, and he was able to communicate clearly and make a good impression.  The Veteran had limited treatment again until November 2002 when he had another VA examination.  He related to the VA examiner that he had auditory hallucinations, but he was able to cooperate during the mental status examination and his schizophrenia was characterized as chronic with variable relapses.  The Veteran was assigned a GAF score of 40.

In June 2003 the Veteran went to the emergency room complaining of depression symptoms.  He asserted that he was having marital and work conflicts that were causing insomnia, but that he had no suicidal ideations.  The Veteran had a normal mental status examination and he was deemed medically stable, but the Veteran noted that he had not been compliant with his mental health medications and that he had been using cocaine.  In a follow-up appointment a few months later the Veteran reported that he was ready to return to work and that he did not need mental health medication.  

In November 2004 the Veteran had a consultative examination in connection with his Social Security disability insurance benefits claim, and at the time he reported that he was non-compliant with his mental health medication but that he was able to complete his self-care and activities of daily living.  The Veteran characterized himself as a "loner" but then noted that he was attending church three times per month.  During the mental status examination the Veteran was easily frustrated but he was able to interact well.  His affect was restricted and he had some memory and judgment difficulties, but his thought process was relevant.  The Veteran was assigned a GAF score of 65.  

In August 2005 the Veteran underwent VA examination in connection with his schizophrenia claim, and he told the VA examiner that he was easily angered and that he could not work due to his diabetes mellitus symptoms.  The Veteran was able to communicate well during the mental status examination and he was noted to be appropriately dressed and polite.  He was assigned a GAF score of 40 but the VA examiner noted that the Veteran was competent.  

In 2006 the Veteran underwent anger management therapy, recreational therapy, and substance abuse treatment.  In October 2006 the Veteran had another consultative examination in connection with this Social Security disability insurance benefits claim and he told the examiner that he stopped working in 2004 due to a cervical spine injury, but that he was able to drive a car, dress himself, perform household chores, shop in stores, read, and visit family members.  During the mental status examination the Veteran appeared guarded and he was vague when discussing his prior mental health treatment.  He exhibited a dysphoric mood and was briefly tearful but his thought process was relevant; he was assigned a GAF score of 60.  The Veteran had a few follow-up appointments in 2007 and his mental status examinations were relatively normal; he was noted to have some situational stressors but his thought process was normal.  

In January 2008 the Veteran underwent VA examination in connection with his schizophrenia claim and during the appointment he reported having audiovisual hallucinations and that he was easily irritated.  Nonetheless, he asserted that he was able to interact with his family and attend church and church social activities.  He noted that he was able to do his self-care and that he read the Bible and attended family dinners.  During the mental status examination the Veteran demonstrated average intelligence and logical thought process, and his affect was spontaneous with no reported problems with concentration or memory.  He was assigned a GAF score of 40 but the VA examiner noted that the Veteran was competent and that his condition was stable.  

Here, the Board finds the evidence demonstrates that prior to January 6, 2009, the Veteran's schizophrenia resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9203.  Initially, the Board notes that the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's schizophrenia was manifested during this period by a depressed mood, anxiety, irritability, decreased memory, insomnia, and paranoid ideation.  The Veteran has carried GAF scores in the 40's, describing serious symptoms, but his mental status examinations were relatively normal and suggested that he more clearly has symptoms of serious to moderate difficulty in social or occupational functioning.  His strong activities of daily living also support this finding.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent prior to January 6, 2009.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9203; see Hart, 21 Vet. App. 505.  

However, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, at any time prior to January 6, 2009, due to such symptoms as: suicidal ideation, obsessive rituals which interfere with routine activities; illogical speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although the Veteran reports that he is a loner, he has been married to the same woman for over 40 years and he is able to interact with his immediate family and attend family dinners.  Additionally, the Veteran reported that he attends church regularly and that he attends church social activities.  While the Veteran had some paranoid ideation, the medical personnel found that he was well-grounded in reality; he did not experience any panic attacks or suicidal ideation.  Throughout the period prior to January 6, 2009, the Veteran appeared well-groomed, cooperative, and otherwise able to handle his activities of daily living.  His thought process and judgment were generally considered normal.  For these reasons, the Board finds that the criteria for a disability rating in excess of 50 percent prior to January 6, 2009, have not been met.  38 C.F.R. § 4.130.

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent prior to January 6, 2009.  38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b.  January 6, 2009, to December 29, 2011 

In October 2010 the Veteran underwent VA examination in connection with his claim for schizophrenia, and during the examination he reported that he was uncomfortable around others and that he had symptoms of paranoia.  During the mental status examination he was irritable, withdrawn, and showed symptoms of paranoia.  However, he was able to cooperate and he had a logical thought process but fair to poor social skills.  The Veteran was assigned a GAF score of 40, and the VA examiner opined that the Veteran's service-connected schizophrenia would result in moderate reduction in reliability and productivity due to such symptoms as residual paranoia and intermittent auditory hallucinations.  The Veteran had limited treatment for his schizophrenia for the remainder of this period.

The Board finds that during this period the Veteran's schizophrenia resulted in occupational and social impairment with deficiencies in most areas.  As noted, the Veteran exhibited irritability and paranoia, and he was assigned a GAF score of 40.  The VA examiner opined that the Veteran's disability would result in moderate reduction in reliability and productivity.  As a result, the Board concludes that the evidence as a while more nearly approximates the criteria for a disability rating of 70 percent from January 6, 2009, to December 29, 2011.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9203; see Hart, 21 Vet. App. 505.  However, the Board finds that the evidence does not show total occupational and social impairment.  Despite his symptoms the Veteran has been able to handle his activities of daily living and self-care, and he asserted that he was able to regulate his medications and drive a car without difficulty.  He noted that his wife handles the finances but that he believed he could do so if necessary.  He did not manifest gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or himself.  Based on the evidence, the Board finds that the Veteran's schizophrenia did not manifest in total occupational and social impairment during this time.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social impairment, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent between January 6, 2009, and December 29, 2011.  38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert, 1 Vet. App. 49.  

c.  December 30, 2011, to Present

In May 2013 the Veteran underwent VA examination in connection with his schizophrenia claim.  In October 2013 that VA examination was revised pursuant to the Board's August 2013 Remand order.  In the revised report, the VA examiner noted that the Veteran's schizophrenia caused the symptoms of persistent auditory and visual hallucinations, suspiciousness, social isolation, and aggressiveness; he opined that the Veteran had total occupational and social impairment and that 40 percent of this was due to schizophrenia, 30 percent was due to PTSD, and the remainder was due to substance abuse.  The Veteran was assigned a GAF score of 40 due solely to his schizophrenia.  The VA examiner noted that the Veteran was not precluded from securing employment prior to December 30, 2011, because his last job ended due to physical health problems, not mental health problems.  The August 2013 Board Remand order posed a question as to the difference of symptoms between the Veteran's schizophrenia and PTSD, and the VA examiner noted that the main symptoms difference was the auditory and visual hallucinations for schizophrenia.  He opined that the Veteran's original diagnosis was schizophrenia and his symptoms were attributed to schizophrenia rather than PTSD because PTSD was not a diagnosis in the DSM until 1980, several years after the Veteran's discharge from service.  

The Board finds that from December 30, 2011, the Veteran's schizophrenia resulted in total occupational and social impairment based on the VA examination findings.  As noted, the Veteran had symptoms of suspiciousness, social isolation, and persistent auditory and visual hallucinations.  He told the VA examiner that his wife described his moods as "labile" and constantly changing, and that he had difficulty completing chores or assignments; his wife also testified to this at the Board hearing in January 2009.  Based on this evidence, the Board finds that during this period the Veteran's schizophrenia resulted in total occupational and social impairment consistent with a 100 percent disability rating.  

The Board notes that in the period from December 30, 2011, to the present, the Veteran is already in receipt of a 100 percent disability rating.  As this is the maximum disability rating available an increased rating is not available for this time period.  The Board has considered the benefit of the doubt doctrine.  However, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 100 percent from December 30, 2011, to the present.  38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert, 1 Vet. App. 49.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected schizophrenia is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9203.  During the period on appeal, the Veteran's schizophrenia was manifested by a depressed mood, trouble sleeping, nightmares, anxiety, irritability, and isolationism.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9203; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case the Veteran was denied a TDIU in the June 2005 rating decision.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran was assigned a 50 percent disability rating for schizophrenia prior to January 6, 2009.  Beginning January 6, 2009, the Veteran has a 70 percent disability rating for schizophrenia, and the Board finds that the Veteran met the schedular criteria requirements under 38 C.F.R. § 4.16(b) as of that date.  Therefore, the Veteran met the schedular criteria as of January 6, 2009, and the Board must then consider whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has consistently reported that he stopped working in 2004, but he has noted on several occasions that he stopped working due to physical restrictions, rather than mental ones.  Specifically, he reported that he injured his cervical spine in 2004, and that he could no longer lift objects.  The Veteran told the VA examiner in August 2005 that he was unable to work due to his diabetes mellitus.  The Veteran testified in the January 2009 Board hearing that he had bad thoughts about his supervisor which motivated him to resign, but then he also indicated that he had a light stroke which influenced his decision.  His work prior to 2004 had been in construction, maintenance, and truck driving.  Although the Veteran testified at the Board hearing that he stopped working due to his mental health condition, the Board affords this statement limited weight because there is no indication that he has told his treatment providers that he left work due to his mental health.  Indeed, as noted, the Veteran has cited several differing reasons why he left work, which suggests an inconsistency, which weighs against the credibility of the statements that the Veteran stopped working due to his mental health condition.

As it pertains to the medical opinions, both the October 2010 and December 2011 VA examiners opined that the Veteran's service-connected schizophrenia would result in moderate reduction in reliability and productivity.  These opinions are given great weight because they provide sufficient rationale that is consistent with the mental status examination findings and consistent with the Veteran's treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However, it is important to note that neither VA examiner opined that the Veteran was precluded from working due to his service-connected schizophrenia.  

The October 2013 VA examiner noted that the Veteran's schizophrenia did not render him unable to secure or follow a substantially gainful occupation prior to December 30, 2011.  The VA examiner reasoned that the Veteran left his job due to physical difficulties, and that his work functioning was otherwise good.  The Board affords significant weight to this opinion because it is consistent with the Veteran's prior statements that he left work due to his physical limitations rather than his mental limitations.  The opinion also provides sound rationale referencing the Veteran's treatment notes showing strong work functioning.   

The Board accordingly finds the weight of the evidence against the Veteran's schizophrenia being preclusive of obtaining or sustaining substantially gainful employment.  The Board finds this to be the case based on these same evidentiary factors of presented functioning in clinical settings, and the absence of corroboration of such inability to obtain or sustain substantially gainful work.  The Board notes that the Veteran was entitled to a 100 percent disability rating for his schizophrenia in December 2011, and since this is his only service-connected disability, he is unable to secure a TDIU after that time regardless.  In making this determination, the Board has considered the benefit of the doubt doctrine.  However, the Board finds the preponderance of the evidence is against the assignment of a TDIU from January 6, 2009, to December 29, 2011.  38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert, 1 Vet. App. 49.  

With respect to the period prior to January 6, 2009, the minimum schedular criteria for a TDIU were not met, and as such, entitlement to a TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Where a veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b).  Bowling, 15 Vet. App. 1.  Rather, rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  As such, if the Board determines that an extraschedular rating should be considered, the Board should remand the issue so that the issue can be referred accordingly.  See 38 C.F.R. § 4.16(b).  

An assessment for extraschedular referral requires consideration of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). The veteran's age and effects of nonservice-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from nonservice-connected conditions, which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the veteran in a different position than other veterans with a 50 percent disability rating.  Id.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, a veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1 (2014).

Here, the Board finds the evidence does not reflect some service-connected factor outside the norm which placed the Veteran in a different position prior to January 6, 2009, than other veterans with a 50 percent disability rating.  At the hearing, the Veteran asserted that he had become too disabled to work in 2004 as the result of his schizophrenia.  In this respect, the Board finds it significant that the Veteran is not service-connected for an acquired psychiatric disability with an effective date prior to January 6, 2009.  In addition, when comparing the Veteran's disability picture with the symptoms contemplated by VA's Schedule for Rating Disabilities (Rating Schedule), and the symptoms experienced by other veterans with a 50 percent disability rating, the Board finds the Veteran's experiences do not justify a total disability rating based on unemployability.  The Veteran's schizophrenia is evaluated as a psychiatric disability, the criteria of which are found by the Board to specifically contemplate the level of occupational impairment caused by these disabilities.  38 C.F.R. § 4.130, Diagnostic Code 9203.  Although the Veteran's service-connected schizophrenia resulted in difficulties with employment resulting in some reduced reliability and difficulty getting along with others, none of the VA examiners opined that the Veteran was precluded from work due to his psychiatric disability.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the preponderance of the evidence, to include some of the Veteran's own lay statements, indicates that he left his last job due to physical limitations rather than mental ones.  Here, the Board finds significant the Veteran's statements that he had filed his claim for a TDIU many years after he stopped working.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU, and referral for extraschedular consideration is not warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

 Entitlement to a disability rating in excess of 50 percent for schizophrenia prior to January 6, 2009 is denied.

Entitlement to a disability rating in excess of 70 percent for schizophrenia from January 6, 2009, to December 29, 2011 is denied.

Entitlement to a disability rating in excess of 100 percent for schizophrenia from December 30, 2011 is denied.

Entitlement to a TDIU is denied.  

Entitlement to a separate evaluation for service connection for PTSD is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


